The Chancellor.
The bill is for a separate support and maintenance for the wife and children. The present motion, is for alimony pendente lite.
I have had occasion before to say, that it is not a matter of ■course to allow alimony pendente lite ; that the circumstances of the case will be looked into, and a discretion exercised by the Ceurt.
The opinion and action of the Court in the case cited from 1 Halst. Ch. Rep. 471 is correctly shown in the synopsis of it. The language given as the opinion of the Court is incorrect.-
In this case, the bill contains a general allegation that the defendant has abandoned the complainant; but the facts stated in the bill fall short of showing an abandonment; and the answer and the facts stated therein and in the testimony deny it. And no sufficient cause is shown by the bill or the testimony for an -abandonment of her husband by the complainant.
I think the case, so far as regards this motion, may be put on very safe ground. The question seems to be, on whose part is the abandonment. If she is sincere in supposing that the defendant has abandoned her, we must suppose that she is willing to return to him.
If she will go, with the children she has with her, to the defendant’s residence, and he shall refuse to receive her as his wife *570and provide for her and the children, the Court will, on being properly informed of such refusal, allow alimony pendente lite. But, under the present aspect of the case, the motion is denied.
Motion denied.